Citation Nr: 1017936	
Decision Date: 05/14/10    Archive Date: 05/26/10

DOCKET NO.  06-25 024A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease, as secondary to the service-connected posttraumatic 
stress disorder.

2.  Entitlement to an initial evaluation greater than 30 
percent for posttraumatic stress disorder. 

3.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability due to a 
service-connected disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke-Shaw, Counsel


INTRODUCTION

The Veteran served on active duty from July 1964 to January 
1972 and from June 1972 to June 1975.  Service medical and 
personnel records indicate that the Veteran served as a 
reservist and was on active duty from February to March 1991.  
However, his service in 1991 is uncharacterized.  Dates of 
any active duty, active duty for training, or inactive duty 
for training have not been verified.

This appeal arises before the Board of Veterans' Appeals 
(Board) from rating decisions rendered in August 2004 and 
October 2005 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Muskogee, Oklahoma in which, 
respectively, service connection for posttraumatic stress 
disorder (PTSD) was granted, and assigned a 10 percent 
evaluation, effective in February 2004, and in which service 
connection for coronary artery disease, status post stents 
and status post transient ischemia attacks was denied.

The Veteran testified before a Veterans Law Judge in June 
2008.  A transcript of the hearing is associated with the 
claims file.  In October 2009, the Board referred the case 
out for an independent medical opinion.  Since then, the 
Veterans Law Judge in front of whom the Veteran testified has 
retired.  In April 2010, the Board afforded the Veteran an 
opportunity for another hearing with a Veterans Law Judge who 
would participate in this decision.  In the same month, the 
Veteran responded that he did not wish another hearing.

In a November 2005 rating decision, the RO granted a 30 
percent evaluation for the service-connected PTSD, effective 
in February 2004.  However, as this increased rating does not 
constitute a full grant of all benefits possible, and as the 
Veteran has not withdrawn his claim, the issue concerning 
entitlement to an initial evaluation greater than 30 percent 
for PTSD is still pending.  See AB v. Brown, 6 Vet. App. 35 
(1993).

In February 2009, the Board received additional evidence sent 
by the Veteran in the form of a medical opinion, without 
waiver of review by the Agency of Original Jurisdiction 
(AOJ).  However, as the Board is granting the case, referral 
to the AOJ for a supplemental statement of the case is not 
required in this instance.  See 38 C.F.R. § 19.37, 12.1304; 
See Bernard v. Brown, 4 Vet. App. 384 (1993).

The issues of entitlement to an initial evaluation greater 
than 30 percent for the service connected PTSD and to a total 
disability rating for compensation purposes based on 
individual unemployability due to a service-connected 
disability (TDIU) being remanded are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The medical evidence establishes that coronary artery disease 
is the result of the Veteran's service-connected PTSD.


CONCLUSION OF LAW

The criteria for service connection for coronary artery 
disease have been met.  38 U.S.C.A. §§ 1110, 1111, 5107(b) 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303 (2009), 3.310 
(prior to October 2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

In light of the favorable action taken herein, discussion of 
whether VA has met its duties of notification and assistance 
is not required, and deciding the appeal at this time is not 
prejudicial to the Veteran.

II.  Service Connection

Service connection may be established for disability 
resulting from injury or disease incurred in service.   38 
U.S.C.A. § 1110.  Service connection connotes many factors, 
but basically, it means that the facts, as shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service.  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
in service.  See Pond v. West, 12 Vet. App. 341 (1999); 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Veteran contends that his heart condition is the result 
of his service-connected PTSD.  Where service connection is 
sought on a secondary basis, service connection can be 
granted for a disability which is not only proximately due to 
or the result of a service-connected condition, but can also 
be granted where a service-connected disability aggravates a 
nonservice-connected disability.  See 38 C.F.R. § 3.310; see 
also Allen v. Brown, 7 Vet. App. 439 (1995).

For claims based on secondary service connection, there must 
be (1) evidence of a current disability; (2) evidence of a 
service-connected disability; and (3) medical evidence 
establishing a nexus between the service-connected disability 
and the claimed disability.  Wallin v. West, 11 Vet. App. 
509, 512 (1998).

An amendment to 38 C.F.R. § 3.310, effective October 10, 
2006, requires that a baseline level of severity of the 
nonservice-connected disease or injury must be established by 
medical evidence created before the onset of aggravation.  
See 71 Fed. Reg. 52744 (2006).  However, the Veteran's claim 
was filed in November 2004, and the change in law was to be 
applied prospectively; therefore, the Board will apply that 
version of law in effect when the Veteran filed his claim.

Service connection for PTSD was granted in an August 2004 
rating decision, effective in February 2004.

The standard of proof to be applied in decisions on claims 
for Veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A 
Veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence.  
See also, 38 C.F.R. § 3.102.  When a Veteran seeks benefits 
and the evidence is in relative equipoise, the Veteran 
prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
The preponderance of the evidence must be against the claim 
for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 
518 (1996).

Service treatment records show that the Veteran reported 
complaints of chest pain during active service as early as 
1964.  He was ultimately found to have a normal 
electrocardiogram.  A report of periodic examination, dated 
in January 1965, shows that the Veteran reported chest pain 
but the evaluation showed no pathology.  However, he 
continued to complain of chest pain throughout 1965.  In 
addition, an entry dated in November 1965 references 
complaints of pain and notes a new symptom of nausea for two 
weeks.  The Veteran stated he had been under strain.  The 
physician prescribed Librium.  On his reports of medical 
history and examination at discharge, dated in December 1971, 
the Veteran reported dizziness and pain or pressure in the 
chest.  The examiner noted a history of dizziness and pain in 
the chest in 1965 but no current abnormalities, defects, 
diagnoses or other findings concerning the Veteran's heart.  

Reports of medical history and examination, dated in June 
1972 on entrance to his second period of active service, in 
October 1973 on periodic examination, and in April 1975 on 
discharge from active service show no complaints, 
abnormalities, defects, diagnoses or other findings 
concerning the Veteran's heart.  There are no entries 
concerning chest pain or a heart condition, but service 
treatment records from this period of service appear 
incomplete.  

Private treatment records show the Veteran was admitted to 
hospital in March 1984 with complaints of severe chest pain.  
Enzymes and clinical tests were normal, but the physician 
thought the Veteran had unstable angina.  He was discharged 
on nitroglycerine.  In April 1984, was found to have a 
positive treadmill stress test and was recommended for 
arteriography.  However, results of coronary arteriography 
revealed no demonstrable coronary or other cardiovascular 
abnormality.  An October 1987 entry shows a normal 
electrocardiogram but states that old inferior myocardial 
infarction can not be excluded.

In October 1990, the Veteran underwent examination prior to 
being recalled to active duty.  He reported his 1984 
hospitalization for chest pain and noted that he had no 
problems since then.  Medical examination showed findings of 
a normal cardiogram and no findings of any heart 
abnormalities, defects, diagnoses, or other findings.  An 
"over-40" cardiovascular screen conducted in February 1991 
found that all tests were within normal limits and that the 
Veteran was found to be deployable.  The Veteran was 
ultimately separated from this third period of service after 
a month and four days due to neck and back problems.

VA and private treatment records, including the report of a 
VA Agent Orange Registry examination dated in March 2004, 
show the Veteran was diagnosed with coronary artery disease, 
status post stents as early as 2002 with a reported history 
of unstable angina since 1984, transient ischemic attacks in 
2001 and possible cerebrovascular accident.  In a November 
2004 statement, the Veteran's private physician, Dr. K.G., 
M.D., stated that the Veteran's medical conditions included 
PTSD, hypercholesterolemia, a history of transient ischemic 
attacks, and severe coronary artery disease.  The physician 
then stated:  

Although his coronary artery disease has 
many contributing factors, in my medical 
opinion this patient[']s stress 
associated with his PTSD is one of them.

The Veteran underwent VA examination in October 2005.  The 
Veteran reported a history of chest pain in 1984 and 2002, 
being diagnosed with coronary artery disease in 2002 with 
stent placements, and a history of ischemic attacks (TIA).  
The Veteran described memory loss and occasional difficulty 
with balance following the TIAs, and reported current 
episodes of dizziness, loss of balance, and feeling like he 
will pass out occurring twenty times a week.  He denied 
extremity weakness, dysesthesias or parathesias but reported 
occasional episodes of blurred vision.  He reported 
experiencing nausea on rare occasions associated with chest 
pain.  He stated he was prescribed nitroglycerine, daily 
aspirin, and Lopressor.  The examiner diagnosed coronary 
artery disease and opined that it was not as likely as not 
that the Veteran's PTSD was the cause of his coronary artery 
disease.  As a rationale, the examiner explained that the 
medical literature provided no concrete evidence linking 
posttraumatic stress syndrome to coronary artery disease.

In a June 2006 statement, the Veteran's physician, Dr. K.G., 
submitted a statement addressing the Veteran's cardiovascular 
condition and its association with his PTSD.  The physician 
noted that the Veteran 

clearly has PTSD associated with his 
service to the U.S. Army in Viet Nam.  He 
also has fairly severe coronary artery 
disease.  Again, cardiovascular disease 
has many contributing factors, however it 
is known that those with coexisting 
anxiety disorders such as PTSD have 
higher risk of cardiovascular disease.  
This may be due to the increase in 
circulating catecholamines in those with 
PTSD.

... there are a number of studies that have 
found an association between PTSD and 
poor cardiovascular health.  So I find it 
ironic that you will not consider the 
[Veteran's] anxiety disorder may also be 
contributing to the severity of his 
cardiovascular disease.  One example of a 
study done which did show this 
association was actually done by the U.S. 
Department of Veteran Affairs and 
published in the May 2006 Annals of 
Epidemiology.  This study revealed a 
significant increase in the risk of 
cardiovascular disease in POW's (sic) 
diagnosed with PTSD, as compared to those 
without PTSD.

In a May 2007 statement, Dr. K.G. opined:

It is more likely than not that [the 
Veteran's] PTSD is a direct result of his 
service to the U.S. Army in Viet Nam, and 
that this more likely than not is a 
contributing factor to his coronary 
artery disease.

A January 2008 VA examination report shows that the Veteran 
reported continuing chest pain occurring two to three times a 
week with hospitalization in April 2007 and an emergency room 
visit in June 2007.  He was told afterward that he had had a 
heart attack.  The Veteran stated he did not know what 
brought it on and that it did not have any relationship with 
anxiety, stress, or activity.  The examiner noted that the 
Veteran was prescribed nitroglycerin, Metoprolol tartrate, 
aspirin, Felodipine, and Isosorbide mononitrate.  The 
examiner diagnosed moderate coronary artery disease and 
opined that the condition was less likely than not secondary 
to the service-connected PTSD.  The examiner further opined 
that it was less likely that the PTSD aggravated the coronary 
artery disease beyond its natural progression.  The examiner 
stated the opinion was based on review of the Veteran's 
claims file, medical records, and available medical 
literature.  The rationale was explained as follows:

[H]uman studies related to stress and 
coronary atherosclerosis have been 
limited in scope, due primarily to the 
difficulty in quantifying the degree of 
atherosclerosis in asymptomatic subjects.  
There are many correlations and 
associations, but no definitive link 
between stress and the development or 
aggravation of coronary artery disease 
and hypertension per medical literature 
reviewed.  It is known that essential 
hypertension or coronary artery disease 
has not been directly related to anxiety 
or neurosis.  While, it is well-known 
that stress transiently elevates blood 
pressure in all invidual's (sic) flight-
or-fight response, this is a normal 
response to epinephrine release, and such 
temporary elevation does not aggravate or 
cause the underlying condition of 
hypertension or lead to coronary artery 
disease.  The Veteran has multiple other 
risk factors like high cholesterol, 
history of smoking which he quit in 2001, 
and peripheral vascular disease, and male 
sex, which puts him at an increased risk 
for developing coronary artery disease.

In June 2008, the Veteran testified before a Veterans Law 
Judge.  He stated that he believed the earliest he was 
diagnosed with coronary artery disease was in 1984, and that 
the earliest he was diagnosed with PTSD was in 2004 or 2005.  
Referencing the statements in the record provided by Dr. 
K.G., the Veteran's representative argued that the fact the 
Veteran was service-connected for PTSD in 2004, does not mean 
he did not have PTSD prior to that.  Upon questioning by the 
Veterans Law Judge, the Veteran testified that he believed he 
had symptoms of PTSD after his return from his second tour in 
Vietnam.  He explained that, knowing now what he had been 
told about PTSD, he felt that his inability to maintain a job 
for more than six or twelve months and his conflict with 
supervisors even while still in the military were symptoms of 
PTSD manifested then.  The representative argued that the 
Veteran's health condition had deteriorated throughout the 
years, but that the medical evidence and statements from Dr. 
K.G. showed a sharp decline from 2004 to 2007.  The Veteran 
testified that he believed his heart condition had become 
more progressive in recent years.  The Veteran's Law Judge 
asked if the Veteran felt his PTSD had increased in severity 
in the last few years as well, and the Veteran responded that 
he had, describing symptoms of constant depression, panic 
attacks, and a tendency to get nasty if stressed.  He also 
testified that he had a history of hypertension and high 
cholesterol, and that he smoked but quit after his first 
stroke in 2001.  

In February 2009, the Board received a statement from another 
of the Veteran's treating physicians, Dr. B.S. M.D., 
F.A.C.C., dated in October 2008.  Dr. B.S. stated he had 
treated the Veteran since 2002 and had performed the 
percutaneous transluminal coronary angioplasty stenting in 
2002 and recheck in 2004, and had seen him over the years.  
The physician noted the Veteran's established diagnoses of 
coronary artery disease and PTSD.  The physician observed 
that there is significant association between PTSD and 
worsened cardiovascular disease, and that there is increased 
evidence that significant anxiety and psychological disorder 
increases mortality and complications from coronary artery 
disease.  The physician then opined, "We do feel that that 
the patient's coronary artery disease may have been rendered 
worse by the fact that he has PTSD."

In September 2009, the Board referred the case out for an 
independent medical opinion.  In March 2010, an opinion was 
rendered by Dr. S.K., M.D., F.A.C.C., F.A.S.E.  The physician 
opined that it was not likely that the Veteran's coronary 
artery disease began during his first or second period of 
military service, because the first chest pain symptoms he 
experienced were in 1984.  In addition, the physician 
observed, the Veteran's first cardiac catheterization in 
January of 1998 revealed only moderate coronary disease which 
was treated with medical management until 2002.  Two agents 
that did accelerate the Veteran's native coronary disease, 
Dr. S.K. explained, were his smoking history and obesity 
which exacerbated his hypertension.  The physician further 
opined that it was not as likely as not that the Veteran's 
coronary artery disease was caused or aggravated by his 
service-connected PTSD.  Dr. S.K. explained that there was no 
evidence in the medical record that the Veteran's PTSD caused 
a worsening of his coronary artery disease beyond its nature 
progression.  Rather, smoking and hypertension, and obesity, 
the physician explained, were much better established 
aggravators.  The Veteran's family history of his father 
dying in the early 60s suggested a hereditary component to 
the Veteran's coronary artery disease.  The physician 
observed that the medical record presented multiple episodes 
of care for chest pain/angina, however, in most instances the 
work-up revealed no significant disease that would require 
coronary intervention-which suggested an atypical component 
to the chest pain superimposed upon underlying coronary 
artery disease.  The physician further observed that the 
Veteran's claims of having had a cardiovascular accident were 
unsupported by imaging studies during neurologic work up, and 
that there was evidence in the record of self continuation of 
cardiac medication.  The physician noted that the Veteran 
preferred Cialis and Viagra over nitroglycerin and higher 
doses of beta blockers, which suggested that his cardiac 
symptoms were not incapacitating enough to warrant 
disability.  

The record thus holds four medical opinions proffered by the 
Veteran's private treating physicians-three by Dr. K.G. and 
one by Dr. B.S. finding that the Veteran's coronary artery 
disease is aggravated by his PTSD; and three medical 
opinions-two proffered by VA examiners in 2005 and 2008 and 
one by the independent medical expert, Dr. S.K. finding that 
there is no relationship between either the Veteran's active 
service and his coronary artery disease, or between the 
service-connected PTSD and his coronary artery disease.

In weighing and balancing the probative value of these 
opinions, the Board notes at the outset that that the VA 
opinions and that proffered by Dr. S.K. were informed by 
review of the record.  The VA opinions were additionally 
informed by examination of the Veteran-in October 2005 
conducted by a nurse practitioner and co-signed by an M.D. 
and in January 2008, by an M.D.  The private opinions were 
informed by examination and treatment of the Veteran over 
time, but neither private health care provider indicated that 
she or he had reviewed the Veteran's claims folder.  An 
opinion may not be considered more probative than another 
based simply on the fact that the examiner reviewed the 
claims folder.  See Nieves-Rodgriquez, 22 Vet. App. 295 
(2008).

However, there are other deficiencies.

First, the VA examiners' opinions and that of Dr. S.K. are 
based on erroneous understandings of the record.  
Specifically, not one of these physicians noted that the 
Veteran was treated for chest pain in service in 1964 and 
1965, or that he was prescribed Librium for strain in 1965.

It is noted that complaints of chest pain in 1964-1965, 
occurring during active service, without clinical findings of 
an underlying pathology, are consistent with the complaints 
of chest pain in 1984, also without clinical findings of 
underlying pathology.  A longitudinal view of the record 
suggests that the reported symptoms and those portrayed in 
the medical evidence presents a disability picture very 
similar to that portrayed in more recent years.  It is 
further noted that medical evidence of strain treated with 
Librium as early as 1965, again during active service, is 
consistent with the Veteran's testimony and statements, and 
his representative's argument, that symptoms of PTSD existed 
prior to the diagnosis of PTSD in 2004.  The Veteran is 
competent to describe the symptoms of his chest pain and PTSD 
and to say when he first noticed their presence.  See Layno 
v. Brown, 6 Vet. App. 465, 467-69 (1994); Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The medical and lay evidence thus indicates that symptoms of 
chest pain and treatment for strain with prescribed 
medication in fact occurred well before 1984 and, in fact, 
during the Veteran's active service.  This evidence is 
critical to the present analysis, yet was overlooked by VA 
examiners and the independent medical expert.

In addition, Dr. S.K. made reference to self continuation of 
cardiac medications and higher doses of beta blockers.  It is 
not understood what precisely the physician intended to make 
of these observations.  VA treatment records do document a 
dialogue about the medications the Veteran preferred to use 
after he transferred his care to VA.  Concerning medications 
prescribed for erectile dysfunction, it appears that the 
Veteran's use of medications for erectile dysfunction and 
nitroglycerine was questioned.  But Dr. S.K. does not mention 
in her opinion that erectile dysfunction (with PTSD and 
depression) was initially diagnosed in 2003 and 2004 by the 
Veteran's private health care providers who prescribed Viagra 
and Nitro at the same time, as early as in 2003.  Concerning 
medications prescribed for the heart condition, the record 
shows that the Veteran had a strong preference for Crestor, 
which non-VA treatment records indicate the Veteran had 
difficulty obtaining from VA.  Dr. S.K. does not mention that 
the Veteran's private health care providers had determined 
that Crestor was the only statin the Veteran could tolerate.  
Nor does she discuss the Veteran's past prescribed dosage of 
beta blockers and whether his current dosage is consistent 
with what private health care providers may have prescribed.

Given these faults and omissions, these opinions can not 
provide an adequate basis upon which to decide this claim.  
See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Bloom v. 
West, 12 Vet. App. 185, 187 (1999).  

The statement proffered by Dr. B.S. is deficient in that his 
opinion is conditional.  The physician states that Veteran's 
coronary artery disease "may have been" rendered worse by 
his PTSD.  The fact that an opinion is relatively speculative 
in nature limits its probative value.  For example, an 
examiner's opinion that a current disorder "could be" 
related to, or that there "may be" some relationship with, 
symptomatology in service makes the opinion of the examiner 
too speculative in nature.  See Bostain v. West, 11 Vet. App. 
124, 127-28, quoting Obert v. Brown, 5 Vet. App. 30, 33 
(1993) (a medical opinion expressed in terms of "may" also 
implies "may or may not" and is too speculative to 
establish a causal relationship).  See also Warren v. Brown, 
6 Vet. App. 4, 6 (1993) (a doctor's statement framed in terms 
such as "could have been" is not probative).

In contrast, the language in the three opinions proffered by 
Dr. K.G. differed over the years but remained unequivocal.  
In November 2004, she states that stress associated with PTSD 
is one of the contributing factors to the Veteran's coronary 
artery disease.  In June 2006, she notes that it is known 
that those with coexisting anxiety disorder such as PTSD have 
higher risk of cardiovascular disease and cited to a study 
done by VA finding a significant increase in the risk of 
cardiovascular disease in POWs diagnosed with PTSD, as 
compared to those without PTSD.  Finally, in May 2007, the 
physician states it is more likely than not that the 
Veteran's PTSD is a contributing factor to his coronary 
artery disease.  Although Dr. K.G. did not have review of the 
entire record, the physician had the benefit of treating the 
Veteran over a period of time and of observing first hand the 
effects of his PTSD symptoms on his heart condition.  

In summary, the October 2005 and January 2008 VA medical 
opinions, and the March 2010 opinion by the independent 
medical expert finding that there is no relationship between 
either the Veteran's active service and his coronary artery 
disease, or between the service-connected PTSD and his 
coronary artery disease, are not probative as they lack 
consideration of critical medical evidence or fail to explain 
why other parts of the evidence are relevant.  The October 
2008 opinion by Dr. B.S. finding that the Veteran's coronary 
artery disease is aggravated by his PTSD is speculative and 
also not probative.  This leaves the opinions of Dr. K.G. 
finding that the Veteran's PTSD contributed to his coronary 
artery disease, which are based on medical expertise, 
examination of the Veteran, and treatment and observation of 
the Veteran over a period of time.  

There are no other findings or opinions against a finding 
that the service-connected PTSD aggravated the Veteran's 
coronary artery disease.

Given the faults in the other opinions presented, the 
probative weight of Dr. K.G.'s opinion outweighs that of the 
VA examiners and the opinion of Dr. S.K.  Hence the Board 
finds that the VA has not met its burden of presenting a 
preponderance of the evidence against the claim.  Service 
connection for coronary artery disease, as secondary to the 
service-connected PTSD, is warranted.  


ORDER

Service connection for coronary artery disease, as secondary 
to the service-connected PTSD, is granted.


REMAND

In an August 2004 rating decision, the RO granted service 
connection for PTSD and assigned an evaluation of 10 percent 
effective in February 2004.  The Veteran disagreed with the 
evaluation assigned in November.  In a November 2005 
statement of the case, accompanied by a rating decision dated 
in the same month, the RO increased the evaluation to 30 
percent, effective in February 2004.  In a statement received 
by the RO in December 2005, the Veteran provided information 
to be used in his application for individual unemployability.  
In the statement, he argued that he believed his service-
connected PTSD was far more intense and severe than the 30 
percent currently awarded.  The Board accepts this statement 
as a the equivalent of a substantive appeal to the issue of 
entitlement to an initial evaluation greater than 30 percent 
for PTSD.  

The most recent VA examination for PTSD is dated in July 
2004, and was conducted for the purposes of determining the 
Veteran's psychiatric diagnosis.  In his June 2008 hearing, 
the Veteran testified that he believed his PTSD 
symptomatology had increased in severity.  The July 2004 VA 
examination is therefore too remote to accurately determine 
the present severity of the Veteran's service-connected PTSD.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held 
that a TDIU claim is part of an increased rating claim when 
such claim is raised by the record.  The Court further held 
that when evidence of unemployability is submitted at the 
same time that the Veteran is appealing the initial rating 
assigned for a disability, the claim for TDIU will be 
considered part and parcel of the claim for benefits for the 
underlying disability.  Id.  The record shows that the 
Veteran is receiving Social Security Administration (SSA) 
disability benefits based on a primary diagnosis of ischemic 
heart disease and a secondary diagnosis of late effects of 
cerebrovascular disease.  In addition, a statement provided 
by Dr. K. G. in September 2004 states that the Veteran's 
PTSD, depression, difficulty concentrating and difficulty 
with memory decrease his work efficiency and ability to 
perform his job.  

By this decision, the Board has granted entitlement to 
service connection for coronary artery disease, as secondary 
to the service-connected PTSD.  Therefore, further 
development is warranted to ascertain whether the Veteran's 
symptoms attributable to his service-connected disorders more 
nearly approximate the criteria for a total rating based on 
unemployability.

The Court has held that a TDIU claim may not be denied 
without producing evidence, as distinguished from mere 
conjecture, that the Veteran's disabilities do not prevent 
him or her from performing work that would produce sufficient 
income to be other than marginal.  Friscia v. Brown, 7 Vet. 
App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 
(1994).  In Friscia, the Court specifically stated that VA 
has a duty to supplement the record by obtaining an 
examination which includes an opinion on what effect the 
Veteran's service-connected disabilities have on his or her 
ability to work. Friscia, at 297, citing 38 U.S.C.A. § 
5107(a) (West 2002); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 
4.16(a) (2009); Beaty v. Brown, 6 Vet. App. 532, 537 (1994) 
and Obert v. Brown, 5 Vet. App. 30, 33 (1993).

The Veteran must be advised of the importance of reporting to 
any scheduled VA examinations and of the possible adverse 
consequences, to include the denial of his claims, of failing 
to so report.  See 38 C.F.R. § 3.655 (2009).

In light of the above, the Board finds that remand is 
warranted for a thorough and contemporaneous medical 
examination to both determine the nature and extent of the 
Veteran's service-connected PTSD, and also to ascertain 
whether the Veteran's service-connected disabilities render 
him unemployable.  38 U.S.C.A. § 5103A(d) (West 2002); 38 
C.F.R. § 3.159 (2009); see Green v. Derwinski, 1 Vet. App. 
121, 124 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all VA and non-VA records 
of which the RO has notice have been 
obtained.  Specifically, all treatment 
records from VA Medical Center (VAMC) in 
Oklahoma City and Muskogee, Oklahoma, and 
any other VAMC the Veteran may identify, 
from 2003 to the present that are not 
already of record must be obtained.

2.  Schedule the Veteran for an 
examination with the appropriate 
specialist to determine the nature and 
extent of his service-connected PTSD.  
The claims file must be made available to 
the examiner for review in conjunction 
with the examination.  All necessary 
special studies or tests are to be 
accomplished.  All reported symptoms and 
observed pathology attributed to the PTSD 
must be fully described.  

3.  Schedule the Veteran for an 
examination with the appropriate 
specialists, to include a cardiologist, 
to determine the effects of his service-
connected heart and psychiatric 
conditions have on his ability to obtain 
or maintain employment consistent with 
his education and occupational 
experience.  The claims folder must be 
reviewed by the examiner in conjunction 
with the examination.  All necessary 
special studies or tests are to be 
accomplished.  The examiner must elicit 
from the Veteran and the evidence of 
record a full work and educational 
history.  Based on a review of the claims 
file, the examination findings, and the 
Veteran's statements as to the functional 
effects of his service-connected coronary 
artery disease and PTSD, and the 
Veteran's education and occupational 
experience, the examiner must provide an 
opinion as to whether the Veteran's 
service-connected coronary disease and 
PTSD conditions preclude him from 
securing and following substantially 
gainful employment consistent with his 
education and occupational experience, 
without any consideration to his age or 
to any impairment caused by nonservice-
connected disabilities.  A complete 
rationale for the opinion must be 
provided.  

4.  After undertaking any other 
development deemed essential in addition 
to that specified above, readjudicate the 
Veteran's claims for entitlement to an 
initial evaluation greater than 30 for 
his service-connected PTSD, and 
entitlement to TDIU, with application of 
all appropriate laws and regulations, 
including consideration of lay 
statements, and consideration of any 
additional information obtained as a 
result of this remand.  If the issues on 
appeal remain denied, a supplemental 
statement of the case must be provided to 
the Veteran and his representative, and 
they must be provided an opportunity to 
respond.  Thereafter, the appeal must be 
returned to the Board for appellate 
review.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The Veteran need take no 
action until he is so informed.  The Veteran has the right to 
submit additional evidence and argument on the matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The Veteran is advised that failure to appear for VA 
examinations could result in the denial of his claim.  38 
C.F.R. § 3.655 (2007).  See Connolly v. Derwinski, 1 Vet. 
App. 566, 569 (1991).  The Board intimates no opinion as to 
the ultimate outcome of this case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


